Citation Nr: 1633107	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for eustachian tube dysfunction.

2.  Entitlement to service connection for bilateral lung disease. 

3.  Entitlement to service connection for granulomatous lung disease. 

4.  Entitlement to service connection for residuals of a staph infection. 

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for residuals of an injury to the pharynx with laryngitis and aphonia. 

7.  Entitlement to service connection for allergic rhinitis. 

8.  Entitlement to service connection for alopecia areata, to include as secondary to migraine headaches. 

9.  Entitlement to service connection for residual scar from a right breast biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1979 to August 1983.  She had subsequent service in the United States Army Reserve (USAR) and United States Army National Guard (USARNG) from August 19, 1983 to April 15, 2013. 

This appeal comes before the Board of Veterans' Appeals  (Board) on appeal of a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that ration action, the RO denied service connection for alopecia areata.  The Veteran timely appealed this rating action to the Board.  

This appeal also stems from a September 2006 rating action issued by the above RO.  By that rating action, the RO denied service connection for the remaining disabilities on appeal.  The Veteran appealed this rating action to the Board. 
In May 2016, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO. A copy of the hearing transcript has been associated with the Veteran's electronic record.  The Veteran waived initial RO consideration of additional evidence submitted during the hearing.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  A remand is required, however, for reasons that are discussed below.  38 C.F.R. § 20.1304 (2015).

Regarding the issue of entitlement to service connection for alopecia areata, in the appealed May 2002 rating action, the RO denied service connection for this disability on a secondary service connection basis finding that there was no evidence that the Veteran's alopecia areata had been caused by a service-connected disability.  In an August 2002 statement to VA, accepted as the Veteran's notice of disagreement with the May 2002 rating action, she maintained that her alopecia had been caused by her service-connected migraine headaches.  Thus, in order to accurately reflect the Veteran's contentions, the Board has recharacterized the claim for service connection for alopecia areata, to include as secondary to migraine headaches as noted on the title page. 

The issues of entitlement to sinusitis; residuals of an injury to the pharynx with laryngitis and aphonia; allergic rhinitis; scar residual of a right breast biopsy, alopecia areata, to include as secondary to migraine headaches; and residual scar from a right breast biopsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

In a May 2016 written argument to VA, the Veteran, through her representative, withdrew her appeal with respect to the issues of entitlement to service connection for eustachian tube dysfunction; bilateral lung disease; granulomatous lung disease; and residuals of a staph infection. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for eustachian tube dysfunction; bilateral lung disease; granulomatous lung disease; and, residuals of a staph infection have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2016 written argument to VA, the Veteran, through her representative, withdrew her appeal for service connection for eustachian tube dysfunction; bilateral lung disease; granulomatous lung disease; and, residuals of a staph infection.  Thus, the Veteran has withdrawn her appeal with respect to these issues, and there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and they are dismissed.  38 U.S.C.A. § 7105 (West 2014).


ORDER

The issues of entitlement to service connection for eustachian tube dysfunction; bilateral lung disease; granulomatous lung disease; and, residuals of a staph infection are dismissed. 


REMAND

The Board finds that prior to further appellate review of the claims for service connection for sinusitis; residuals of an injury to the pharynx with laryngitis and aphonia; allergic rhinitis; alopecia areata, to include as secondary to the service-connected migraine headaches; and, residual scar, right breast biopsy, additional substantive development is warranted; specifically, to have the AOJ verify the dates that the Veteran served in the USAR and USARNG and to have it schedule the Veteran for examinations to determine the nature and etiology of the above-cited disabilities.  The Board will discuss each reason for remand separately below. 

A.) Verification of Reserve Status

As noted in the Introduction, after her period of active duty service from April 1979 to June 1983, the Veteran served in the USAR and USARNG. The AOJ obtained some documentation regarding the Veteran's service, including service treatment records and some personnel records, to include a Retirement Points History statement, dated in September 2013.  Thus far, the only information regarding the Veteran's character of service (i.e., active duty, active duty for training and inactive duty for training) while serving in the USAR and USARNG are a period on which she was assigned to Annual Training for 12 days beginning on May 14, 1990; was authorized to travel at the government's expense for 30 days beginning on June 11, 1990; and, for 10 days beginning July 28, 1994.  Additionally, a June 10, 1993 service treatment record reflects that the Veteran might have been performing active duty during that month.  As such, complete information regarding the character of the Veteran's service must be obtained. 

B.) VA examinations 

i) Sinusitis

The Veteran seeks service connection for sinusitis.  She contends that during active duty (April 1979 to June 1983), she received treatment on several occasions for upper respiratory infections, which she avers was sinusitis.  She maintains that she continued to have sinus problems throughout her Reserve service and that they have continued until the present time.  (Transcript (T.) at pages (pgs.) 5-8)). 

The Veteran's service treatment records from her period of active duty show that she received treatment for upper respiratory infections in January and July 1981 and viral syndrome in January 1983.  A June 1983 discharge examination report, as well as an April 1985 enlistment examination report into the USARNG, reflect that the Veteran's sinuses were evaluated as normal.  On Reports of Medical History that accompanied these examinations, the Veteran checked boxes indicating that she did not know whether she had had sinusitis and that she had not had sinusitis, respectively.  On an April 2002 Reserve Retirement examination, the Veteran's sinuses were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that she had had sinusitis since 1985.  She stated that she had had recurrent sinusitis.  

Post-service records pertinently include a July 2013 VA Sinusitis/Rhinitis examination report.  After a review of the record and physical evaluation of the Veteran, the VA examiner opined that the Veteran's chronic sinusitis was not present at the time of the VA examination.  Nonetheless, the VA examiner opined that it was less likely than not that the Veteran's sinusitis was incurred in or aggravated by military service.  The VA examiner reasoned that the service medical records failed to show evidence of diagnosis or treatment for chronic sinusitis, and that the upper respiratory infections noted therein failed to meet the standard of a chronic condition.  (See July 2013 VA Sinusitis and Rhinitis VA examination report at page (pg.) 25)).  The Board finds the VA examiner's opinion to be of minimal probative in evaluating the claim for service connection for sinusitis because he failed to take into account the April 2002 Reserve examination report, wherein the Veteran indicated that she had had recurrent sinusitis.  In addition, the examiner failed to properly address the Veteran's statements, as well as a May 2005 statement, prepared by a fellow service mate, E. S., wherein they both maintained that she had experienced sinus/respiratory problems during service and that they had continued since discharge.  Post-service treatment records reflect that she has continued to seek treatment for this disability.  As a result, remand for a new VA examination is necessary.

ii) Residuals of an injury to the pharynx with laryngitis and aphonia and allergic rhinitis. 

The Veteran seeks service connection for residuals of an injury to the pharynx with laryngitis and aphonia and allergic rhinitis.   She contends that prior to service, she sought treatment for allergic rhinitis that was noted not to have been cured but controlled with medication.  The Veteran avers that she entered active duty with  allergic rhinitis and that it was aggravated during her period of active duty as evidenced by her treatment for upper respiratory infections, sore throats and laryngitis/loss of voice. (T. at pgs. 19-26).

A pre-service May 1977 report, prepared by H. B., M. D., reflects that the Veteran had complained of recurrent hoarseness that had existed off-and-on for years.  Dr. H. B. noted that the Veteran had a hyperplastic rhinitis due to allergy with a rather profuse post-nasal drip (PND).  The Veteran underwent a direct laryngoscopy that revealed infectious, allergic laryngitis due to hyperplastic rhinitis with PND.  An April 1979 service enlistment examination report for entrance into active duty reflects that the Veteran's mouth, earn, nose and throat were evaluated as normal.  The examining clinician noted the May 1977 treatment for allergic laryngitis due to hyperplastic rhinitis with PND.   In a statement, prepared by Dr. H. B., a few days after the April 1979 service enlistment examination was performed, it was noted that the Veteran's allergic laryngitis due to hyperplastic rhinitis had existed since October 1978 and was not curable but controlled with medication. 

The Board initially observes that because the Veteran's mouth and throat were found normal at entrance into active service in April 1979, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the disease or injury clearly and unmistakably existed prior to service and (italics added for emphasis) clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2015).

During service, the Veteran was seen on several occasions for a sore throat that was associated with tonsillitis (March 1981); upper respiratory infections (January and July 1981; pharyngitis/laryngitis (September 1981); and, viral syndrome (January 1983).  A June 1983 discharge examination report, as well as an April 1985 enlistment examination report into the USARNG, reflect that the Veteran's mouth and throat were evaluated as normal.  On a June 1983 Report of Medical History, the Veteran checked a box indicating that she had had ear, nose and throat trouble and frequent colds.  An October 1984 private treatment report reflects that the Veteran received treatment in October 1984 for pharyngitis/stuffiness.  On an April 2002 Reserve Retirement examination, the Veteran's mouth and throat were evaluated as "normal."  In the Summary and Defects section of the report, the examining clinician noted that the Veteran had a history of allergic rhinitis-hoarseness.  On an accompanying Report of Medical History, the Veteran indicated that she had had frequent colds and ear, nose and throat trouble. She further explained that she had difficulty breathing when she ran, a chronic cough and allergic rhinitis and hoarseness. 

VA examined the Veteran to determine the etiology of her laryngitis/allergic rhinitis in July 2013.  The examiner concluded that the Veteran exhibited signs and symptoms of mild allergic rhinitis.  After noting the May 1977 pre-service diagnosis of hyperplastic rhinitis with PND and in-service treatment for upper respiratory infections, the VA examiner concluded that it was apparent that the Veteran's laryngeal and allergic rhinitis issues had preexisted military service and that neither disability had been aggravated on active duty.  The VA examiner reasoned that the June 1983 and April 1985 service examination reports revealed normal ear, nose and throat and audiological examinations, and that the current (then) examination was devoid of any laryngitis-related problems.  Thus, it was the VA examiner's opinion that it was less likely than not that allergic rhinitis was caused by incurred in or aggravated by military service.  (See July 2013 VA Rhinitis and Sinusitis examination report).  

The July 2013 VA examiner did not use the appropriate standard as to the aggravation component of the claims for service connection for residuals of an injury to the pharynx with laryngitis and allergic rhinitis. The VA examiner opined that it was "[a]pparent that laryngeal and allergic rhinitis issues preexisted military service neither of which aggravated on active duty."  The VA examiner did not state whether there was clear and unmistakable evidence that each disorder had  preexisted the Veteran's entrance into active duty in April 1979 and clear and unmistakable evidence that each disability had not been aggravated therein.  
In Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993), the United States Court of Appeals for Veterans Claims (Court) held that anything less than absolute certainty in a medical opinion was not sufficient to constitute clear and unmistakable evidence to rebut the presumption of soundness.  Here, the VA examiner's language, although certainly expressing some degree of conviction, does not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  Thus, the Board finds that an addendum opinion is needed from the July 2013 VA examiner to address the proper legal standard with respect to the claims for service connection for residuals of an injury to the pharynx with laryngitis and aphonia and allergic rhinitis.

iii) Alopecia Areata

The Veteran seeks service connection for alopecia areata. The Veteran maintains that she first received treatment for alopecia in 1999, and that VA had attributed it to the death of her son in 1999.  (T. at pgs. 32, 30).  In an August 2002 statement, the Veteran also maintained that her alopecia was caused by her migraine headaches.  (Parenthetically, the Board observes that service connection has been awarded for migraine headaches and a 50 percent rating has been assigned). 

Reports, prepared by Meridian Medical, reflect that the Veteran had received treatment for alopecia areata in August 1998 and January 2000.  In October 2001, a VA examiner opined that it was more probable than not that the Veteran's alopecia areata was unrelated to other service-connected disabilities.  (See October 2001 VA Heart examination report at pg. 4).  An April 29, 2002 USAR examination report reflects that the Veteran's scalp was evaluated as "abnormal;" it was noted that she had alopecia.  In the Summary and Defects section of the report, the examiner noted that the Veteran had alopecia.  VA and private treatment report reflects that she has continued to seek treatment for her alopecia areata.  

The Board finds the above-referenced October 2001 VA opinion to be inadequate in evaluating the secondary service connection theory of the claim for service connection for alopecia areata.  First, the examiner's opinion is ambiguus and murky as it only describes "other" service connection disabilities" that were not the cause of the Veteran's alopecia areata.  Second, the October 2001 VA examiner's opinion was not supported by any rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), 22 Vet. App. at 304 (holding that a medical opinion merits probative weight when it includes "factually accurate, fully articulated, sound reasoning for the conclusion").  Finally, the October 2001 VA examiner did not address the aggravation component of the Veteran's secondary service connection theory.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2015), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the Board finds that the Veteran should be afforded another VA examination with opinions that adequately address the secondary, as well as the direct, theories of the claim for service connection for alopecia areata.  

iv) Scar, Residual of Right Breast Biopsy

The Veteran seeks service connection for a residual scar following a right breast biopsy.  The Veteran maintains that she has a painful scar on her right breast that is the result of a biopsy performed while she was stationed in Japan on June 13, 1990.  (T. at pg. 27). 

Service treatment records confirm that the Veteran underwent a right breast biopsy on June 13, 1990.  An associated record indicates that she was in the Reserves and that a mass on her right breast was found while she was on "Active Duty" in Japan.  In view of the foregoing, the Board finds that an examination is warranted to determine the nature and etiology of any current right breast scar found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should, through official channels, verify ALL of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) with the United States Army Reserve and United States Army National Guard.  Reports of retirement points are not helpful in this regard. Rather, the actual dates and types of service are needed. 

After obtaining any outstanding records-including clarification of the Veteran's periods of active duty, ACDUTRA and INACDUTRA-the AOJ should schedule the Veteran for the following VA examinations: 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and extent of any diagnosed sinusitis.  The examiner should be provided with a write-up of the Veteran's verified dates of active duty, ACDUTRA, and INACDUTRA.

The examiner is to diagnose any sinus disability, to include sinusitis, that the Veteran has suffered since 2005.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current or former sinus disability is related to, or had its onset during the Veteran's period of  active service or USAR and ARNG service.  In providing the requested opinion, the examiner must address the following evidence:  (i) service treatment records, dated in January and July 1981, containing assessments of upper respiratory infections; (ii) January 1983 service treatment record containing an assessment of viral syndrome; June 1983 and April 1985 Reports of Medical History, wherein the Veteran checked boxes indicating that she did not know whether she had had sinusitis and that she had not had sinusitis, respectively; and, an April 2002 Report of Medical History, wherein the Veteran indicated that she had had sinusitis since 1985.  She indicated that she had had recurrent sinusitis.  
The examiner must also address the July 2013 VA examiner's opinion that it was less likely than not that the Veteran's sinusitis was incurred in or aggravated by military service and the Veteran's statements, as well as those of E. S., a service mate, that she has continued to experience sinus problems since her period of active military service (April 1979 to June 1983). 

The VA physician or other qualified clinician, must provide a complete explanation (rationale) for his or her respective opinion.  If any opinion cannot be provided without resort to mere speculation, the respective examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

3.  Secure a VA addendum opinion from the VA physician, who authored the addendum opinion to the July 2013 Rhinitis and Sinusitis examination.  If the July 2013 VA physician is no longer available, another qualified VA clinician must provide the addendum opinion.  The electronic record must be made available for review by the examiner and the addendum report must state whether such review was accomplished. 
The July 2013 VA physician or other qualified VA clinician, must provide an addendum medical opinion separately answering the following questions as they relate to the claims for service connection for residuals of an injury to the pharynx with laryngitis and aphonia and allergic rhinitis. 

(i) Is it "undebatable" or "obvious" or "absolutely certain" or "clear and unmistakable" that the Veteran had laryngitis and/or allergic rhinitis prior to entering active military service in April 1979? 

(ii) If the Veteran did have laryngitis and/or allergic rhinitis prior to military service, is it "undebatable" or "obvious" or "absolutely certain" or "clear and unmistakable" that each disability did not permanently increase in severity beyond its/their natural progression during military service from 1979 to 1983? 

In responding to these question, the July 2013 VA physician or other qualified physician must comment on the following evidence:

a. May 1977 private, pre-service report containing a diagnosis of infectious, allergic laryngitis due to hyperplastic rhinitis with PND;

b. Service treatment records reflecting that the Veteran had received treatment for a sore throat that was associated with tonsillitis (March 1981); upper respiratory infections (January and July 1981; pharyngitis/laryngitis (September 1981); and, viral syndrome (January 1983); 

c. June 1983 discharge examination report, as well as an April 1985 enlistment examination report into the USARNG, reflecting that the Veteran's mouth and throat were evaluated as normal; 

d. June 1983 Report of Medical History, reflecting that the Veteran checked a box indicating that she had had ear, nose and throat trouble and frequent colds; 

e. An April 2002 Reserve Retirement examination report showing that the Veteran's mouth and throat were evaluated as "normal."  In the Summary and Defects section of the report, the examining clinician noted that the Veteran had a history of allergic rhinitis-hoarseness; 

f. An April 2002 Report of Medical History wherein the Veteran indicated that she had had frequent colds and ear, nose and throat trouble. She further explained that she had difficulty breathing when she ran, a chronic cough and allergic rhinitis and hoarseness; and, 

g. An October 1984 private treatment report containing a diagnosis of pharyngitis and stuffiness.

(iii) In making the above determinations, the VA examiner must directly answer the above questions as written.  It is essential the VA examiner utilize the appropriate language.  Previously, the July 2013 VA physician had stated that, "It is apparent that laryngeal and allergic rhinitis issues preexisted military service neither of which aggravated on active duty" instead of whether there was clear and unmistakable evidence that each disability preexisted military service and (italics added for emphasis) clear and unmistakable evidence that they were NOT aggravated therein beyond their natural progression.

The July 2013 VA physician or other qualified clinician, must provide a complete explanation (rationale) for his or her respective opinions.  If any opinion cannot be provided without resort to mere speculation, the respective examiner shall provide a complete explanation for why this is so. In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

4.  Schedule the Veteran for a VA examination to determine the date of onset of her alopecia areata.  The physician should be provided with a write-up of the Veteran's verified dates of active duty, ACDUTRA and INACDUTRA.

The VA examiner should review all service treatment records from the Veteran's period of active duty (April 1979 to June 1983), USAR and USARNG service records (especially reports of physical examinations dated in April 1985 and April 2002), and post-service records.  The VA examiner should address the following questions: 

a) When was any currently-diagnosed alopecia areata initially manifested?

(b) Were there any signs or symptoms of alopecia areata noted during a period of active duty or ACDUTRA OR INACDUTRA or within one year of separation from a period of active duty which were at least as likely as not (50 percent probability or greater) initial manifestations of the alopecia areata?  It is noted that the Veteran had a period of active duty which ended in June 1983.

(c) If alopecia areata pre-existed active duty, ACDUTRA or INACDUT, WAS IT aggravated during any verified period of active duty, ACDUTRA or INACDUTRA?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(d) If any currently present alopecia areata did not have its onset during a period of active duty, ACDUTRA or INACDUTRA and is not etiologically related thereto, is it at least as likely as not that it was caused or aggravated by the service-connected migraine headaches?

If the examiner determines that there is aggravation of the alopecia areata, he or she should provide an assessment, if possible, of the baseline level of impairment of the current alopecia areata prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected migraine headaches. 

The examiner should provide reasons for the opinions that take into account relevant evidence.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

5.  Schedule the Veteran for a VA examination to determine the date of onset of any scar of the right breast.  The VA examiner should review all service treatment records from the Veteran's USAR and USARNG service treatment records, especially a June 13, 1990 report reflecting that the Veteran underwent a right breast biopsy.  The VA examiner should address the following questions: 

Is it at least as likely as not (50 percent probability or greater) that any current right breast scar is the result of a June 13, 1990 right breast biopsy? 

The examiner should provide reasons for the opinion that takes into account relevant evidence.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for sinusitis; residuals of an injury to the pharynx with laryngitis and aphonia; allergic rhinitis; scar residual of a right breast biopsy and, alopecia areata, to include as secondary to migraine headaches.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for a response before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


